          Case 1:18-cv-11286-PGG Document 3 Filed 02/15/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
CINDY FULLER, Individually and on Behalf of :
All Others Similarly Situated,              :
                                                      CASE NO.: 1:18-cv-11286
                                            :
                         Plaintiff,
                                            :
              v.                            :
                                            :
NEVADA GOLD & CASINOS, INC., :
WILLIAM        J.    SHERLOCK,       FRANK :
CATANIA,        WILLIAM        G.   JAYROE, :
RUDOLPH K. KLUIBER, SHAWN W. :
KRAVETZ, and FRANCIS M. RICCI,
                                            :
                   Defendants.              :
                                            :
                                            :
-------------------------------------- X


                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

 Dated: February 15, 2019                          Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
